DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 5/16/2022 has been entered into the prosecution for the application. Currently claims 1-9 and 11-15 are pending examination.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
Claim Objections
Claim 11 is objected to because of the following informalities:  claim 11 is dependent on claim 10 which has been cancelled.  Appropriate correction is required.
It will be assumed that claim 11 is dependent from claim  for the purpose of examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 requires a limitation “wherein the heteroatom-doped carbon catalyst is present as a nanostructure selected from the group consisting of a herringbone structure, a stacked platelet, a stacked cup or a graphene sheet.”
Claim 11 then further recites  “wherein the nanostructure comprises …”
There is an issues of claim 1 utilizing closed limitations (consisting of) and claim 11 using open limitations (comprising). This wording is inconsistent and does not include all the limitations upon which it depends. Additionally the “combination thereof” further expands the allowable language from claim 1 and thus is not appropriate.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
For the purpose of examination it will be assumed that claim 11 only further limits the nanostructure, for example, “wherein the nanostructure further is selected from the groups consisting of a herringbone pattern, a stacked platelet or a stacked cup.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0005938 of Wolf et al in view of US 2017/0283964 of Bulan et al and US 9,136,542 of Ozkan et al.
As to claims 1, 6, 7, 11 and 13, Wolf teaches of a method for electrochemically producing a halogen (Wolf, [0060]), the method comprising:
contacting a halide ion with a nitrogen-doped carbon catalyst (thus a heteroatom-doped carbon catalyst wherein the heteroatom is nitrogen) in an electrochemical cell comprising an anode and a cathode (Wolf, [0024] – [0035], [0048] – [0052], [0054], [0073] – [0076] and Figs. 1 and 5), and
applying a current/potential to the cell to produce the halogen (Wolf, [0059] and [0088]).

    PNG
    media_image1.png
    368
    425
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    460
    623
    media_image2.png
    Greyscale

As seen in Fig. 1 and 5, an electrochemical cell has a power supply (S) to supply a current/potential to the electrodes within the cell. Chlorine (a halogen) is produced at the anode (2) and oxygen is reacted to form water at the cathode (1). Wolf states that both the anode and cathode can comprise the nitrogen-doped carbon nanotubes as the catalyst (Wolf, [0048] – [0051] and [0054]).
Wolf does not teach the nanostructure being selected from the group consisting of a herringbone structure, a stacked platelet or a stacked cup.
Bulan teaches of chloroalkali electrolysis utilizing carbon nanotube based catalysts (Bulan, Abstract and [0019]).
Bulan states that known structures of carbon nanotubes include herringbone structures, the cup-stacked structure and stacked platelet structure (Bulan, [0031]).
Ozkan teaches of catalysts for use in electrochemical reactions including oxygen reduction reactions as well as air-cathode applications or other applications that require electro-catalytic reduction of an oxidant (Ozkan, col 1 lines 23-25, col 3 lines 50-67 and col 4 lines 21-32).
Ozkan additionally teaches that improved catalytic activity is produced by utilizing nanostructures including the herringbone structure and stacked cup structure due to the greater number of edges (Ozkan, col 8 lines 7-26).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wolf as per Bulan and Ozkan so as to utilize the desired nanostructure of the heteroatom-doped carbon catalyst in order to improve the catalytic ability of the catalyst.
As to claims 2-5 and 12, Wolf in view of Bulan and Ozkan teach to the method of claim 1. 
Wolf does not teach the heteroatom includes phosphorus, iron, cobalt, chlorine, sulfur, boron or a combination thereof.
Ozkan teaches of catalysts for use in electrochemical reactions including oxygen reduction reactions as well as air-cathode applications or other applications that require electro-catalytic reduction of an oxidant (Ozkan, col 1 lines 23-25, col 3 lines 50-67 and col 4 lines 21-32). Ozkan also teaches that phosphorus-doped carbon containing catalyst can be used as both an anode and cathode within the electrochemical cell (Ozkan, col 3 lines 38-40).
Ozkan teaches the catalytic material has improved activity in relation to carbon-containing catalysts doped with nitrogen by the incorporation of phosphorus such that the chemical formula is CNxPy wherein x is from 0 to 10 wt. % or 1 ppm to 10 wt. % and y is from 1 ppm to 10 wt. % or 1 ppm to 6 wt. % (Ozkan, col 2 lines 25-35 and col 4 lines 7-20). Ozkan additionally teaches the doped heteroatom can be essentially phosphorus (thus not including nitrogen) (Ozkan, col 7 lines 45-49).
Ozkan additionally teaches the catalytic material can include residual amounts of transition metal from trace amounts to no more than 3 wt. % which may contribute the activity (Ozkan, col 7 lines 27-44).
  As Wolf teaches nitrogen-doped carbon nanotubes as catalytic compositions within the halogen generating system for both the anode and cathode, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Wolf as per Ozkan so as to utilize the desired carbon containing catalyst composition in order to improve the activity of the electrodes within the system.
As to claims 8 and 9, Wolf in view of Bulan and Ozkan teaches to the methods of claims 7 and 6.
Wolf additionally states that both and anode and cathode can comprise the nitrogen-doped carbon nanotubes without requiring other catalysts compositions, including no noble metals (Wolf, [0036]- [0041], [0054] and [0088]).
As to claim 15, Wolf in view of Bulan and Ozkan teaches to the methods of claim 1.
Wolf teaches that the heteroatom of the heteroatom-doped carbon catalyst is nitrogen or boron, thus not comprising phosphorus (Wolf, Abstract and [0054]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wolf in view of Bulan and Ozkan as applied to claim 13 above, and further in view of US 2019/0027738 of Ocampo et al. It is noted that the effective filing date of the Ocampo reference is the provisional application 62,533,733 filed on 7/18/2017. A copy of the provisional application is included with this Office Action.
As to claim 14, Wolf in view of Bulan and Ozkan teach to the method of claim 13.
Wolf teaches the halogen is chlorine (Wolf, [0060]).
Wolf does not teach the halogen is bromine.
Ocampo teaches of catalytic materials including nitrogen and/or phosphorus doped carbon utilized in electrolytic methods (Ocampo, [0012] – [0015] and Abstract).
Ocampo additionally teaches that applications for use of the electrode include chlorine or bromine electrolysis (Ocampo, [0040] and p. 9).
Thus one of ordinary skill in the art would expect a predictable result in substituting bromine generation for the chlorine generation within Wolf as per Ocampo as Ocampo teaches their equivalence in production when using improved electrodes comprising carbon-doped nanostructures.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wolf as per Ocampo so as to substitute bromine generation for chlorine generation as a predictable result for product formation when using the desired electrode/catalyst composition.
Response to Arguments
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
Applicant’s arguments are not persuasive. Applicant argues that one of ordinary skill in the art would not be motivated to change the nanostructure of Wolf (nanotubes) to one recited in claim 1. 
However, Bulan teaches that carbon nanotubes can have the claimed structure (herringbone, cup-stacked, stacked platelet) and additionally Ozkan teaches the herringbone and cup-stacked nanostructures have improved catalytic activity. Thus one of ordinary skill in the art would be motivated to modify Wolf and expect an improve catalytic ability in the electrolytic reaction.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961. The examiner can normally be reached M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN W. COHEN
Primary Examiner
Art Unit 1759



/BRIAN W COHEN/           Primary Examiner, Art Unit 1759